VERNON EARL MILLER,                        )
                                           )
       Movant-Respondent,                  )
                                           )
v.                                         )       No. SD36039
                                           )       Filed: December 1, 2021
STATE OF MISSOURI,                         )
                                           )
       Respondent-Appellant.               )

           APPEAL FROM THE CIRCUIT COURT OF CRAWFORD COUNTY

                       Honorable John D. Wiggins, Senior Judge

REVERSED AND REMANDED WITH DIRECTIONS

       The State of Missouri (State) appeals from the motion court’s order granting the

request of Vernon Earl Miller (Movant) in his amended Rule 29.15 motion to vacate the

judgment entered and sentences imposed following his convictions of forcible rape,

statutory sodomy in the second degree, and statutory rape in the second degree.1 In two

points on appeal, the State contends the motion court clearly erred by granting relief

because Movant was not prejudiced by: (1) defense counsel’s failure to object to the



       1
         Movant’s charges related to crimes involving two victims. Count 1 of the felony
information charged Movant with committing the forcible rape of A.A. Count 2 charged
Movant with committing statutory sodomy in the second degree of A.A. Count 3 charged
Movant with committing statutory rape in the second degree of M.L.
introduction of testimony about a laptop and a CD; or (2) defense counsel’s failure to

litigate and obtain a ruling on a motion to exclude all evidence kept in the Dent County

Sheriff’s Department evidence room (hereinafter, the Motion to Exclude All Evidence).

We conclude that the motion court’s findings and conclusions are clearly erroneous

because, after reviewing the complete record, we have a definite and firm impression that

a mistake has been made. See Hefley v. State, 626 S.W.3d 244, 248 (Mo. banc 2021);

Coday v. State, 179 S.W.3d 343, 346 (Mo. App. 2005). Accordingly, the motion court’s

order granting relief is reversed. The case is remanded with directions to enter an order

denying Movant’s amended Rule 29.15 motion.

                          Factual and Procedural Background

       Movant’s convictions and sentences were affirmed on direct appeal by this Court.

State v. Miller, 531 S.W.3d 91, 92-93 (Mo. App. 2017).2 Just as in the direct appeal, we

must view the facts in the light most favorable to the jury’s verdicts. Rousan v. State, 48

S.W.3d 576, 579 (Mo. banc 2001).

       Movant lived on his property with his girlfriend, her sons, and her two daughters

(M.L. and A.A.). Movant began inappropriately touching M.L. when she was seven or

eight years old. Movant gave her extended hugs, French-kissed her, and touched her

breasts and vaginal area. Before M.L. graduated from eighth grade, she was told by

Movant that he would take her virginity on graduation night. On the night of M.L.’s

graduation, M.L. told Movant she did not want “it” to happen, so Movant did nothing. The

following morning, Movant entered M.L.’s room and told her she “was going to be his”



       2
          There were two jury trials in this case. The first trial occurred in October 2015
and resulted in a hung jury. The second trial, in July 2016, resulted in Movant’s convictions
on the aforementioned charges.
                                             2
and that they would be married. Movant took the 14-year-old M.L. to a barn and forced

her to have intercourse with him.

       A.A. is M.L.’s younger sister. On the night before A.A.’s eighth grade graduation,

Movant approached A.A. and told her that he needed to explain her body to her and “show

[her] the ways of the world.” On the day after A.A.’s eighth grade graduation, Movant

called A.A. into his bedroom and said he wanted to give her “a gift [she] would never

forget.” Movant undressed A.A., pinned her hands above her head, and forced her to have

intercourse with him.

       About a year later, A.A. was not feeling well and was resting in her bedroom.

Movant came in and told her sex would make her feel better. Movant put his hands in

A.A.’s pants and rubbed her vagina.

       After a hotline call was made to the Children’s Division (Division), an investigator

and a Dent County sheriff’s deputy went to Movant’s home. While they were at the home,

Movant pulled into the driveway and denied the allegations of sexual abuse. The following

day, Movant called the Division investigator and threatened to destroy evidence. Movant

later refused to cooperate with the Division and told a service worker to leave his property.

       Officers obtained an arrest warrant for Movant and a search warrant for Movant’s

trailer. The trailer was searched, and officers located a tube of cinnamon lubricant in his

bedroom. A.A. testified that Movant had a bottle of cinnamon lubricant that he wanted to

use on her. Officers also located lingerie that was too small for Movant’s girlfriend.

Officers further located a computer bag containing a laptop computer and a CD with a letter

stored on it. The computer bag, laptop and CD were found in Movant’s bedroom.




                                             3
       Movant was interviewed by Deputy Rodney Jackson (Deputy Jackson).                He

conducted Movant’s police interview. Deputy Jackson recorded the interview using a

microcassette recorder with which he was unfamiliar. The interview lasted about three

hours, but 70 minutes were not recorded. During the interview, Deputy Jackson recalled

admissions by Movant that he and M.L., who was 17 years old at the time, had engaged in

some “heavy petting and necking” in her bedroom. Movant said M.L. was “trying to

christen her bedroom.” There was another episode in Movant’s bedroom a couple of

months later. Movant explained that heavy petting “was like a poodle on your leg, bumping

and grinding, polishing your belt buckle.” Movant denied having intercourse with either

M.L. or A.A. When Movant made these statements, the first side of the cassette tape was

full, and the recorder had stopped running. Once Deputy Jackson realized the tape-

recording had stopped, he took a break. He flipped the tape over and covered Movant’s

admissions about his interactions with M.L. again, so that they would be on the recording.

After the interview, Deputy Jackson transferred the cassette tape to Deputy Wayne Becker

(Deputy Becker). He created a digital file of the recording (hereinafter referred to as the

audio recording). Deputy Jackson listened to the entire audio recording and confirmed it

accurately reflected what took place during the interview.

       M.L. and A.A. were removed from Movant’s residence.               Some of M.L.’s

belongings were left there, including an “Ag record book” (Ag book) used for her high

school Agriculture class. Thereafter, the Division conducted a family support team (FST)

meeting. M.L. and Movant were among those who attended the meeting. During the

meeting, Movant passed a note to M.L.3 The note instructed M.L. to check her Ag book.



       3
           At trial, Movant admitted that he passed a note to M.L. during the FST meeting.
                                             4
M.L. had recently been given her Ag book by another student, who had received it from

Movant. Inside the Ag book, M.L. located a typed letter she believed was from Movant.

The caption of the letter stated:

       WARNING          WARNING       WARNING         WARNING        WARNING

       WARNING           READ THIS INFORMATION AND DESTROY

       IMMEDIATELY. DO NOT GET CAUGHT WITH THIS !!!!!!!!!!!!!

       VERY IMPORTANT !!!!!!!!!!

The letter mentioned the allegations made by M.L. and A.A. and referred to M.L.’s cat,

which had remained at Movant’s residence. The letter instructed M.L. to talk with A.A.

and immediately destroy the letter. M.L. believed the letter was sent from Movant because

“[t]here was very specific details, pet information, what [she] had done with a bedroom

that was [hers], and family members’ names[.]” M.L. interpreted the letter to mean that

she “should remain silent about everything that was going on. That it wasn’t anybody

else’s business and that in order to keep my family together [she] should keep [her] mouth

shut.” This message was similar to statements Movant had previously made to M.L.

       Deputy Becker was one of the officers who had searched Movant’s residence

pursuant to the search warrant. Deputy Becker had 28 years of IT work experience and

training as a certified forensic examiner. He performed a search on the laptop seized from

Movant’s bedroom and located a piece of the “WARNING WARNING WARNING” letter

given to M.L. This artifact indicated that the letter was printed from the laptop, but the

document had not been saved on it. A copy of the entire letter was contained on the CD

found in the computer bag.




                                            5
       At trial, five exhibits offered by the State were admitted in evidence and published

to the jury. Exhibits 1 and 2 were pictures of M.L. and A.A. taken on June 14, 2006, before

their interviews at the Child Advocacy Center (CAC). Division investigator Anna Tucker,

who observed the CAC interviews of M.L. and A.A., laid the foundation for admission of

these two exhibits. She testified that the pictures fairly and accurately showed the girls’

appearance on that day. Exhibit 3 was the two-page letter M.L. found in her Ag book.

M.L. laid the foundation for admission of this exhibit. She testified that she found the letter

in her Ag book, and she explained how she knew it was from Movant. Exhibit 4 was a

photograph of the bottle of cinnamon lubricant. The foundation for admission of this

picture was laid by Deputy Becker, who found and photographed the lubricant. Deputy

Becker testified that the picture fairly and accurately showed the lubricant bottle. Exhibit

5 was a USB thumb drive containing a digital copy of the audio recording of Movant’s

police interview. The foundation for admission of this exhibit was laid by Deputy Jackson,

who conducted the interview. Exhibit 5 was admitted and played for the jury.

       During Movant’s case-in-chief, Movant testified on his own behalf. No additional

exhibits were offered. During deliberations, the jurors asked to see Exhibits 1-3. The court

suggested sending all five exhibits to the jurors. Defense counsel objected to sending

Exhibit 4 (photo of lubricant bottle) and Exhibit 5 (USB thumb drive of the audio

recording). The court overruled the former objection and sustained the latter. The court

sent Exhibits 1-4 to the jury.

       The jury convicted Movant of forcible rape, statutory sodomy in the second degree,

and statutory rape in the second degree. The court sentenced Movant to serve 25 years on

the forcible rape conviction, seven years on the sodomy conviction, and seven years on the



                                              6
statutory rape conviction, with all sentences to run consecutively. As noted above,

Movant’s convictions and sentences were affirmed on direct appeal. Miller, 531 S.W.3d

at 92-93. The only issues raised on appeal were the trial court’s actions in accepting the

verdicts and in sending exhibits to the jury during deliberations. Id.

                                  Rule 29.15 Proceeding

       After Movant filed an original Rule 29.15 motion, a public defender was appointed

to represent Movant. Movant’s counsel timely filed an amended Rule 29.15 motion.4 The

amended motion alleged, inter alia, that trial counsel had been ineffective because he: (1)

failed to object and request a mistrial when the State presented inadmissible evidence of

the laptop and CD that had been ordered suppressed by the trial court; and (2) failed to

vigorously litigate and obtain a ruling before trial on the Motion to Exclude All Evidence.

The relevant facts from the evidentiary hearing are summarized below.

                       Claim 1 – Failure to Object to Deputy Becker’s
                            Testimony about the Laptop and CD

       In October 2012, one of Movant’s attorneys filed a motion to suppress the laptop

and CD, which had been seized pursuant to a warrant to search Movant’s trailer. The

motion alleged that Deputy Becker’s forensic review of the laptop required a new search

warrant to be issued. Because the prosecutor at the time did not intend to introduce

evidence of the contents of the laptop or the CD, no evidentiary hearing on the motion was

conducted. The motion was sustained by consent. After the attorney who filed the motion

was permitted to withdraw, attorney Wayne Williams (Attorney Williams) was appointed

to represent Movant.



       4
         This Court has independently verified the timeliness of Movant’s post-conviction
motions. See Moore v. State, 458 S.W.3d 822, 825-26 (Mo. banc 2015).
                                             7
       During the second trial, Deputy Becker testified about the seizure of the computer

bag, laptop and CD from Movant’s home, and what was found on them. Attorney Williams

did not object to that part of Deputy Becker’s testimony. Attorney Williams knew the

motion to suppress had been granted, but he made a conscious decision not to object for

the following reason:

       [Movant] is not a sophisticated individual, not taking anything away from
       him, no disrespect to him, but he testified at the trial. He seemed to be a
       very simplistic man. He seemed to be – and I recall at one of the trials, he
       wore overalls – dirty overalls during the trial. He testified about operating
       backhoes and things of that nature. Nothing wrong with that, however, I
       thought a jury would probably wonder whether he could operate a notebook
       and pencil, much less a sophisticated instrument like a laptop and burn
       things to a CD. And our argument was going to be that other people in the
       house who also had access to the laptop and the CD would have pursued
       those things and could have done that to further their efforts to get [Movant]
       out of their lives, as he was a very difficult person to live with, at a
       minimum.

Attorney Williams opined that no reasonable jury would believe Movant “could operate a

laptop and burn documents to a CD and do those types of things that – it looked exactly

contrary to what he could do through his testimony and demeanor at the trial.”

       As to Claim 1, the motion court concluded that: (1) Attorney Williams’ strategic

decision not to object to the previously suppressed evidence was not reasonable; and (2) a

reasonable “possibility” exists that the result of Movant’s trial would have been different

had counsel timely objected.

                 Claim 2 – Failure to Litigate and Obtain a Ruling on the
                            Motion to Exclude All Evidence

       Prior to the first trial, one of Movant’s earlier defense attorneys filed the Motion to

Exclude All Evidence. The motion alleged that: (1) there were numerous chain-of-custody

issues with various items of evidence kept in the Dent County evidence room; and (2) the



                                             8
trial court could not be reasonably assured that no alteration or tampering with evidence

had occurred. The court held a hearing on the motion prior to the first trial, during which

it was determined that the defense attorney had a conflict of interest. The hearing

terminated when the attorney asked to withdraw.

       Attorney Williams renewed the motion on October 26, 2015, at the pretrial

conference for the first trial. He argued that, due to chain-of-custody issues, the court could

not be reasonably assured that items had not been removed, altered, or subject to tampering

while in the evidence room. The trial judge took the motion with the case.

       During the evidentiary hearing on Movant’s amended motion, the defense attorney

who filed the Motion to Exclude All Evidence said he was trying to keep out as much

evidence as possible, but he acknowledged that Movant:

       still had the problems with the girls testifying and the confession. But those
       – by keeping this out I could limit the amount of damage that comes out at
       a trial, and that’s ultimately one of your goals as a defense attorney. So I
       can’t say that keeping all this out would have allowed him to win, because
       you still had the girls and the confession, which were more problematic.

       As to Claim 2, the motion court concluded that: (1) the evidence established several

chain-of-custody issues and evidence-integrity issues with the items seized from Movant’s

trailer and used against him at trial; and (2) a reasonable probability existed that the

outcome of the trial would have been different if all evidence in the evidence room had

been excluded.

                                    Standard of Review

       As our Supreme Court stated in Hosier v. State, 593 S.W.3d 75 (Mo. banc 2019):

       “This Court reviews a post-conviction relief motion for whether the motion
       court’s findings of fact and conclusions of law are clearly erroneous.”
       Forrest v. State, 290 S.W.3d 704, 708 (Mo. banc 2009); accord Rule
       29.15(k). “A judgment is clearly erroneous when there is a definite and firm

                                              9
       impression that a mistake has been made after reviewing the entire record.”
       Forrest, 290 S.W.3d at 708 (quotation marks omitted).

Hosier, 593 S.W.3d at 81.

       The two claims at issue on appeal each alleged that Movant received ineffective

assistance of counsel. To prevail, Movant had to satisfy a two-pronged test, as summarized

in Jones v. State, 631 S.W.3d 682 (Mo. App. 2021):

       First, the movant must “show that counsel’s representation fell below an
       objective standard of reasonableness.” Strickland v. Washington, 466 U.S.
       668, 688, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). “A fair assessment of
       attorney performance requires that every effort be made to eliminate the
       distorting effects of hindsight, to reconstruct the circumstances of counsel’s
       challenged conduct, and to evaluate the conduct from counsel’s perspective
       at the time.” Id. at 689, 104 S.Ct. 2052. Second, the movant must show
       that trial counsel’s failure prejudiced him. Id. at 687, 104 S.Ct. 2052. To
       satisfy the prejudice prong under the Strickland test, movant is required to
       show there is a reasonable probability that, but for counsel’s unprofessional
       errors, the result of the proceeding would have been different. Anderson v.
       State, 196 S.W.3d 28, 33 (Mo. banc 2006).

Jones, 631 S.W.3d at 685-86. If the court can dispose of an ineffectiveness claim because

of a lack of sufficient prejudice, then that course should be followed. Esters v. State, 554

S.W.3d 918, 924 (Mo. App. 2018).

                                 Discussion and Decision

                                           Point 1

       In the State’s first point, it contends the motion court erred in granting relief on the

claim that Attorney Williams should have objected to testimony from Deputy Becker about

what he found on the laptop and CD recovered from Movant’s trailer. The State argues

that Movant failed to prove he was prejudiced. We agree.

       As noted above, post-conviction relief based upon ineffective assistance of counsel

cannot be granted unless a movant proves that he or she was prejudiced by counsel’s



                                             10
deficient performance. Anderson v. State, 564 S.W.3d 592, 601 (Mo. banc 2018).

“Prejudice occurs when there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Id. (internal

citation omitted). Here, the motion court concluded there was only a reasonable possibility

that exclusion of Deputy Becker’s testimony about the computer and CD would have

changed the outcome of the proceeding. Our review of the entire record supports that

conclusion. The primary proof of Movant’s guilt came from the testimony of M.L. and

A.A. Each one testified about Movant’s unusual statements and the peculiar timing of the

sexual assaults committed. M.L. also provided direct testimony to support the admission

of Exhibit 3, which she identified as a letter from Movant asking her to say nothing about

the sexual assault. Deputy Becker’s testimony merely provided cumulative evidence that

tended to show the possibility Movant wrote and printed Exhibit 3. Attorney Williams’

failure to object to this cumulative evidence does not result in prejudice, even if the trial

court would have sustained the objection. Farr v. State, 408 S.W.3d 320, 323 (Mo. App.

2013). The State’s first point is granted.

                                             Point 2

       In the State’s second point, it contends the motion court erred in granting relief on

the claim that Attorney Williams should have vigorously litigated and obtained a ruling on

the Motion to Exclude All Evidence. The State argues that Movant again failed to prove

prejudice because the evidence covered by that motion was independently verified, so a

chain of custody was not required. We agree.

       First, we note that the claim as alleged does not even state a ground for relief. It

hypothesizes that Attorney Williams’ performance was deficient because he failed to



                                               11
vigorously litigate and obtain a ruling on the Motion to Exclude All Evidence. This

allegation is deficient because, assuming Attorney Williams did vigorously litigate the

motion and it had been denied, nothing about the trial would have changed. The implied

premise of the claim is that the trial court would have granted the motion. That premise is

false because the Motion to Exclude All Evidence only raised the chain-of-custody issue.

To the extent the motion sought to exclude evidence which did not require such proof for

admission, it would have been error for the trial court to grant the motion and exclude that

evidence. See State v. Brown, 584 S.W.2d 413, 415 (Mo. App. 1979) (trial court properly

admitted videotape; defense counsel’s objection was too broad). In any event, Attorney

Williams did argue this motion prior to the first trial, and the judge took the motion with

the case. Since the same judge presided over the second trial, there is no reason to expect

the ruling to have been different if Attorney Williams had argued the motion again. The

judge’s ruling was sound because the Motion to Exclude All Evidence only challenged

evidence requiring chain-of-custody proof for admission. Therefore, it was functionally a

motion in limine. As such, any ruling by the trial court would have been interlocutory and

subject to change at trial. See State v. Clay, 533 S.W.3d 710, 719 (Mo. banc 2017).

       Second, the Motion to Exclude All Evidence posited chain-of-custody issues with

all evidence in the Dent County evidence room. The motion court concluded that there

was a reasonable probability the outcome of the case would have been different if all that

evidence had been excluded. Based on our review of the entire record, the motion court’s

conclusion lacks evidentiary support. There were only five exhibits admitted during the

second trial. None of those exhibits required chain-of-custody evidence as a foundation

for admission.



                                            12
       Exhibits 1, 2 and 4 were photographs. The foundational requirements for admission

of a photograph applied.

       A photograph cannot be admitted unless there is evidence authenticating or
       identifying it. To establish this foundation, “one offering a photograph in
       evidence must show by extrinsic evidence that the photograph is an accurate
       and faithful representation of the place, person or subject it purports to
       portray.” State ex rel. State Highway Comm’n v. Cone, 338 S.W.2d 22, 27
       (Mo. 1960). This showing can be made with testimony from “any witness
       who is familiar with the scene, object or person portrayed and is competent
       to speak from personal observation” that the photograph shows what it
       purports to portray. Id.

Kappel v. Prater, 599 S.W.3d 189, 193 (Mo. banc 2020). The photographs admitted as

Exhibits 1, 2 and 4 were authenticated by persons who testified, based on their personal

observations, that each photo fairly and accurately depicted the person or object shown.

       Exhibit 3 was the letter M.L. found in her Ag book. The foundational requirements

for admission of a document applied. “A document must be authenticated before it can be

admitted into evidence.” State v. Abdi, 611 S.W.3d 536, 540 (Mo. App. 2020). “Courts

may rely upon circumstantial evidence to authenticate a writing.” Id. “So long as sufficient

evidence justifies the trial court’s admission of evidence as authentic, any weaknesses as

to the authenticity of the evidence are for the jury to consider.” Id. M.L. authenticated

Exhibit 3 and explained how she knew it was from Movant.

       Exhibit 5 was the audio recording. The foundational requirements for admission

of an audio recording applied. Proving chain of custody is a foundational element of such

admission, but that element is rendered moot by positive identification of the recording by

a person involved in the conversation. See State v. McFadden, 369 S.W.3d 727, 753 (Mo.

banc 2012); State v. Wahby, 775 S.W.2d 147, 154 (Mo. banc 1989). Deputy Jackson, who

interviewed Movant and recorded the conversation, listened to the entire audio recording



                                            13
admitted as Exhibit 5 and testified that it accurately reflected what took place during the

interview. Moreover, Deputy Jackson testified from memory about the incriminating

statements made by Movant. Excluding the recording would not have precluded that

testimony. After reviewing the entire record, the motion court clearly erred by granting

relief on the second claim. The State’s second point is granted.

       The motion court’s order vacating Movant’s convictions and granting him a new

trial is reversed. The case is remanded with directions to the motion court to enter an order

denying Movant’s amended Rule 29.15 motion.



JEFFREY W. BATES, C.J. – OPINION AUTHOR

DON E. BURRELL, J. – CONCUR

MARY W. SHEFFIELD, J. – CONCUR




                                             14